 



FIRST AMENDMENT
TO THE
CHICO’S FAS, INC.
2005 CASH BONUS INCENTIVE PLAN
     THIS FIRST AMENDMENT TO THE CHICO’S FAS, INC. 2005 CASH BONUS INCENTIVE
PLAN is made and entered into on the date set forth below by Chico’s FAS, Inc.
(the “Company”).
WITNESSETH:
     WHEREAS, the Company has established the Chico’s FAS, Inc. Cash Bonus Plan
(the “Plan”); and
     WHEREAS, pursuant to the terms of the Plan, the Compensation and Benefits
Committee of the Board of Directors of the Company (the “Committee”) is
authorized to amend the Plan; and
     WHEREAS, on March 20, 2006, the Committee authorized the adoption of an
amendment to the Plan to extend the Plan such that the Plan continues to apply
for the Company’s 2006 fiscal year.
     NOW, THEREFORE, effective March 20, 2006, Section 2(h) of the Plan is
deleted in its entirety and the following is substituted in lieu thereof:
     (h) “PERFORMANCE PERIOD” means, as applicable, (i) the Company’s 2005
fiscal year or any portion thereof designated by the Committee or (ii) the
Company’s 2006 fiscal year or any portion thereof designated by the Committee.
     IN WITNESS THEREOF, the Company has caused this First Amendment to be
executed by its duly authorized officer this 5th day of April, 2006, but
effective for all purposes as of January 29, 2006.
CHICO’S FAS, INC.
By: /s/ Michael J. Kincaid
Name: Michael J. Kincaid
Title: SVP-Finance, CAO & Ass’t Secretary

